Case: 19-20846     Document: 00515905890         Page: 1     Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 19-20846                         June 18, 2021
                               Conference Calendar                    Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kevin Raheem Penn,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-377-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Kevin Raheem Penn has moved
   for leave to withdraw and has filed a brief and supplemental brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Penn has filed responses. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20846    Document: 00515905890          Page: 2   Date Filed: 06/18/2021




                                  No. 19-20846


   reviewed counsel’s briefs and the relevant parts of the record reflected
   therein, as well as Penn’s responses. We concur with counsel’s assessment
   that the appeal presents no nonfrivolous issue for appellate review.
   Accordingly, Penn’s motions to appoint new counsel and to hold the case in
   abeyance are both DENIED; counsel’s motion for leave to withdraw is
   GRANTED; counsel is excused from further responsibilities herein; and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2